UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1171



GETACHEW WOLDEAREGAY,

                                                        Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE;
JOHN ASHCROFT, Attorney General for the United
States of America,

                                                       Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-817-716)


Submitted:   June 5, 2002                  Decided:   June 24, 2002


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Richard S. Bromberg, Washington, D.C., for Petitioner. Robert D.
McCallum, Jr., Assistant Attorney General, Mark C. Walters,
Assistant Director, Arthur L. Rabin, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Getachew Woldearegay seeks review of the Board of Immigration

Appeals’ (“Board”) decision and order dismissing his appeal from

the immigration judge’s denial of his application for asylum and

withholding of deportation.   We have reviewed the administrative

record and the Board’s decision and find that substantial evidence

supports the Board’s determination that Woldearegay failed to

establish a well-founded fear of persecution. Accordingly, we deny

Woldearegay’s petition for review on the reasoning of the Board.

See Woldearegay v. INS, No. A70-817-716 (B.I.A. Jan. 30, 2002). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2